April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       GARDEN RIDGE, L.P., Appellant

NO. 14-11-00624-CV                      V.

    ADVANCE INTERNATIONAL, INC., AND HERBERT A. FEINBERG,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Advance
International, Inc., and Herbert A. Feinberg, signed May 6, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Garden Ridge, L.P., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.